Name: Commission Regulation (EEC) No 2753/86 of 1 September 1986 on the supply of common wheat to the world food programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 9 . 86 Official Journal of the European Communities No L 253/ 15 COMMISSION REGULATION (EEC) No 2753/86 of 1 September 1986 on the supply of common wheat to the World Food Programme (WFP) as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 February 1986 on the supply of food aid to the WFP, the Commission allocated to the latter organization 20 600 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1 974/80 and with the conditions laid down in the said Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 September 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (  ') OJ No L 139, 24 . 5 . 1986, p. 29 . (4 OJ No L 192, 26 . 7 . 1980 , p. 11 . O OJ No L 371 , 31 . 12 . 1985, p. 1 . No L 253/ 16 Official Journal of the European Communities 5. 9 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : People's Republic of China 4. Product to be mobilized : common wheat 5 . Total quantity : 20 600 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1 % minimum (N X 5,7, in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) 10 . Packaging : in bulk 11 . Port of shipment : any Community port accessible to ocean-going vessels with a draught of 34 feet with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 September 1986 16. Shipment period : 1 to 31 October 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin ,  phytosanitary certificate . 5. 9 . 86 Official Journal of the European Communities No L 253/17 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 7 499 Otto Behrens LagerhÃ ¤user St. Margarethen Am SÃ ¼dkai Postfach 1244 2212 BrunsbÃ ¼ttel 1 BrunsbÃ ¼ttel 0214 01 3 249 Getreide AG vorm. P. Kruse  Chr. Sieck Friedrich-Voss-StraÃ e 1 1 Postfach 140 2370 Rendsburg EckernfÃ ¶rde 2905 07 2 992 Belaho Betriebs- und Lagerhausgesellschaft Kieler StraÃ e 36 Postfach 50 2214 Hohenlockstedt Hohenlockstedt 0218 01 629 Hobum Harburger Ã lwerke Brinkmann &amp; Mergell Wilhelm-Weber-StraÃ e 3 Postfach 900740 2100 Hamburg 90 Hamburg 2141 78 1 072 Hansa-Lagerhaus StrÃ ¶h &amp; Co. Eversween 1 1 2102 Hamburg 93 Hamburg 1104 01 5 159 20 600 Hansa-Lagerhaus StrÃ ¶h &amp; Co. . Eversween 11 2102 Hamburg 93 Hamburg 1104 01